Title: To Benjamin Franklin from John Paul Jones, 30 July 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored & dear Sir,
L’Orient July 30th. 1779.
Since my last the Irish Brigantine the Three Friends from Bordeaux taken by the Alliance has sunk at her Anchors in this Road. This unfortunate Accident happened about Eleven in the fore noon the Day before yesterday, and the Prize Master and People declare that the Vessel made no Water and that the Pump sucked at Nine in the Morning.— Neither Captain Landais nor myself were made acquainted with the matter till about a quarter before Eleven, and the assistance of several Boats which were immediatly sent could not then prevent the Vessel from Sinking.— The Admiralty have taken off the Seals and part of the Cargo is Landed.— The remainder will be landed as circumstances will admit, and I will endeavour to have the Leak found and stopped as soon as possible.— It is thought that the Prize has sunk by getting upon an Anchor: But should it be found to have been the Effect of carlessness, a Court Martial shall determin what Punishment to inflict.
I mentioned in my last that if the Court Martial should Sentance any Person to Death, and if I should Sail before I received your Orders respecting the matter I would leave the condemned ashore here in Prison.— But I have since on reflection concluded to carry the Condemned with me that the Sentance may be executed at Sea.— The Bon homme Richard is ready for the Sea— except only that the 100 Men that I have been ordered to Land must be previously replaced.
I am ever with Sentiments of the heighest Esteem & Affection Dear Sir Your very obliged Friend and very Obedient humble Servant
Jno P Jones
His Excellency Doctor Franklin.
 
Notation: Capt. Jones July 30. 1779
